In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Weiss, J.), entered February 14, 2001, which, upon a jury verdict, and upon the denial of her motion pursuant to CPLR 4404 (a) to set aside the verdict on the issue of damages and for a new trial, is in favor of the defendant and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The trial court properly denied the plaintiff’s motion pursu*435ant to CPLR 4404 (a) to set aside the verdict, as the jury verdict in favor of the defendant could have been reached upon a fair interpretation of the evidence adduced at trial (see, Cohen v Hallmark Cards, 45 NY2d 493; Mehar v City of New York, 288 AD2d 360). The resolution of issues regarding the credibility of both the expert and lay witnesses is a matter within the province of jury (see, Zapata v Dagostino, 265 AD2d 324; Norfleet v New York City Tr. Auth., 124 AD2d 715, 716).
The plaintiff’s remaining contention is without merit. Santucci, J.P., Smith, Crane and Cozier, JJ., concur.